734 So. 2d 613 (1999)
Lisa Smith Munn GUILLOT
v.
Marion Patrick MUNN, Jr.
No. 99-C-0273.
Supreme Court of Louisiana.
April 23, 1999.
PER CURIAM.[*]
Granted; judgment vacated and case remanded to the Court of Appeal, First Circuit. La. Const. art. V, § 8(B) provides that a "majority of the judges sitting in a case must concur to render judgment." The court of appeal erred as a matter of law in concluding that because the "members of [the] five judge panel cannot agree on a disposition of this case[, t]he effect... is that the judgment of the trial court is affirmed." Under its constitutional authority to review cases, the court of appeal must consider and decide the case. The adjudicative function of the reviewing court considering an appeal of right is not fulfilled when the court calls it a tie and decides not to decide.
Accordingly, the court of appeal's judgment is vacated in full and this case is remanded to the court of appeal. It is ordered that the panel of that court render judgment, by majority vote, on all issues in the case, whether by single vote, by separate vote on each issue, or by a per curiam of the court with members expressing their concurrence or dissent separately. See, e.g., Derbofen v. T.L. James & Co., 355 So. 2d 963 (La.App. 4 Cir.1977), writ denied, 357 So. 2d 1156, 1168 (La.), cert. denied, 439 U.S. 911, 99 S. Ct. 280, 58 L. Ed. 2d 257 (1978), in which the five-judge panel expressed its consensus decision in a per curiam opinion, with each individual judge expressing his view in partial dissenting and concurring opinions; see also Kramer v. Continental Cas. Co., 92-1131 (La.App. 3 Cir. 6/22/94), 641 So. 2d 557, writ not considered, 94-2576 (La.12/19/94), 648 So. 2d 399, writ denied, 94-2473, 94-2474, 94-2475 (La.12/19/94), 648 So. 2d 402, 403, in which the five-judge panel expressed its consensus decision in an opinion, with one judge concurring, one judge concurring in the result, and two judges dissenting. It is further ordered that the court of appeal hear the case with preference and priority, and render its judgment expeditiously.
NOTES
[*]  Kimball, J., not on panel. See Rule IV, Part 2, § 3.